Fourth Court of Appeals
                                San Antonio, Texas
                                      April 22, 2019

                                   No. 04-18-00747-CV

                       Marcelo GALVAN Jr. and Analicia R. Galvan,
                                    Appellants

                                            v.

        Cledson Macedo de CARVALHO, Kristina Carvalho and Jagaland Co., LLC,
                                  Appellees

                 From the 49th Judicial District Court, Webb County, Texas
                           Trial Court No. 2018CVH001835-D1
                        Honorable Jose A. Lopez, Judge Presiding

                                      ORDER
       The appellants’ second motion for extension of time to file brief is hereby GRANTED.
Time is extended to April 29, 2019.


                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of April, 2019.



                                                 ___________________________________
                                                 KEITH E. HOTTLE,
                                                 Clerk of Court